Citation Nr: 0034088	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  98-15 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.  

2.  Entitlement to service connection for a left ankle 
disability to include degenerative joint disease.  

3.  Entitlement to service connection for a chronic lumbar 
spine disability to include degenerative joint disease.  

4.  Entitlement to service connection for chronic scoliosis 
of the back.  

5.  Entitlement to service connection for a bilateral heel 
disability to include heel spurs.  

6.  Entitlement to service connection for gastroesophageal 
reflux disease with a hiatal hernia.  

7.  Entitlement to service connection for left gynecomastia.   

8.  Evaluation of post-traumatic stress disorder, currently 
evaluated as 30 percent disabling.  

9.  Evaluation of left (minor) ulnar neuropathy, currently 
evaluated as 10 percent disabling.  

10.  Evaluation of right tibial fracture residuals including 
right ankle tendonitis and degenerative joint disease, 
currently evaluated as 10 percent disabling.  

11.  Evaluation of left (minor) cortical ulnar fracture 
residuals including left elbow degenerative joint disease, 
currently evaluated as noncompensable.  

12.  Evaluation of right (major) arm shell fragment wound 
residuals, currently evaluated as noncompensable.  

13.  Evaluation for left (minor) arm shell fragment wound 
residuals, currently evaluated as noncompensable.  

14.  Evaluation of right leg shell fragment wound residuals, 
currently evaluated as noncompensable.  

15.  Evaluation of left leg shell fragment wound residuals, 
currently evaluated as noncompensable.  

16.  Evaluation of abdominal shell fragment wound residuals 
including laparotomy residuals and perforations of the 
stomach, the small intestine, and the liver, currently 
evaluated as noncompensable.  

17.  Evaluation for right tibial fracture residuals including 
right knee degenerative joint disease, currently evaluated as 
noncompensable.  

18.  Evaluation for peptic ulcer disease, currently evaluated 
as noncompensable.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran had active service from August 1969 to August 
1989.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which 
established service connection for shell fragment wound 
residuals of the right arm, the left arm, the right leg, and 
the abdomen; assigned a noncompensable evaluation for that 
disability; determined that the veteran had not submitted 
well-grounded claims of entitlement to mouth shell fragment 
wound residuals, left leg shell fragment wound residuals, a 
right shoulder disability to include dislocation residuals 
and arthritis, a bilateral elbow disorder to include 
arthritis, a bilateral knee disorder to include arthritis, 
chronic concussion residuals, bilateral hearing loss 
disability, and tinnitus; denied those claims; and denied 
service connection for post-traumatic stress disorder (PTSD).  
In August 1997, the RO granted service connection for PTSD 
and assigned a 30 percent evaluation for that disability.  In 
August 1997, the veteran submitted a notice of disagreement 
with denial of service connection for a right shoulder 
disability, a bilateral elbow disorder, a bilateral knee 
disorder, chronic concussion residuals, bilateral hearing 
loss disability, and bilateral tinnitus and the evaluations 
assigned for PTSD, right arm shell fragment wound residuals, 
left arm shell fragment wound residuals, right leg shell 
fragment wound residuals, and abdominal shell fragment wound 
residuals.  

In August 1998, the RO recharacterized the veteran's 
service-connected shell fragment wound residuals as abdominal 
shell fragment wound residuals including perforations of the 
stomach, the small bowel, and the liver evaluated as 
noncompensable and shell fragment wound residuals of both 
arms and legs evaluated as noncompensable; granted service 
connection for left (minor) ulnar neuropathy, right tibial 
fracture residuals including right ankle tendonitis and 
degenerative joint disease, and tinnitus; assigned 10 percent 
evaluations for those disabilities; granted service 
connection for left (minor) cortical ulnar fracture residuals 
including left elbow degenerative joint disease, right tibial 
fracture residuals including right knee degenerative joint 
disease, peptic ulcer disease, and bilateral hearing loss 
disability; assigned noncompensable evaluations for those 
disabilities; determined that the veteran had not submitted 
well-grounded claims of entitlement to service connection for 
a right elbow disability to include degenerative joint 
disease, a left knee disability to include degenerative joint 
disease, a left ankle disability to include degenerative 
joint disease, bilateral carpal tunnel syndrome, left femoral 
shell fragment wound residuals, a left shoulder disorder to 
include acromioclavicular degenerative joint disease, a 
lumbar spine disability to include degenerative joint 
disease, a bilateral heel disorder to include heel spurs, 
gastroesophageal reflux disease with a hiatal hernia, and 
left gynecomastia; denied those claims; and denied service 
connection for scoliosis of the back.  In August 1998, the RO 
issued a statement of the case to the veteran and his 
accredited representative which addressed the issues of 
service connection for a right shoulder disability, a right 
elbow disability, a left knee disability, and chronic 
concussion residuals and increased evaluations for PTSD, 
shell fragment wound residuals of both arms and legs, and 
abdominal shell fragment wound residuals.  In September 1998, 
the veteran submitted a substantive appeal from the denial of 
service connection for a right shoulder disability, a right 
elbow disability, a left knee disability, and chronic 
concussion residuals and increased evaluations for PTSD, 
right arm shell fragment wound residuals, left arm shell 
fragment wound residuals, right leg shell fragment wound 
residuals, left leg shell fragment wound residuals, and 
abdominal shell fragment wound residuals.  

In September 1998, the veteran submitted a notice of 
disagreement with the denial of service connection for 
bilateral carpal tunnel syndrome, left femoral/thigh shell 
fragment wound residuals, a left ankle disability, a left 
shoulder disorder, a lumbar spine disability, chronic 
scoliosis of the back, a bilateral heel disability, 
gastroesophageal reflux disease with a hiatal hernia, and 
left gynecomastia and the evaluations assigned for left 
cortical ulnar fracture residuals, left ulnar neuropathy, 
right tibial fracture residuals to include right ankle 
tendonitis and degenerative joint disease, right tibial 
fracture residuals to include right knee degenerative joint 
disease, and peptic ulcer disease.  In November 1998, the RO 
issued a statement of the case to the veteran and his 
accredited representative which addressed the issues of the 
veteran's entitlement to service connection for bilateral 
carpal tunnel syndrome, left femoral/thigh shell fragment 
wound residuals, a left shoulder disability, a left ankle 
disability, a lumbar spine disability, chronic scoliosis of 
the back, a bilateral heel disability, gastroesophageal 
reflux disease with a hiatal hernia, and left gynecomastia 
and increased evaluations for left ulnar fracture residuals, 
left ulnar neuropathy, right tibial fracture residuals 
including right ankle tendonitis and degenerative joint 
disease, right tibial fracture residuals to include right 
knee degenerative joint disease, and peptic ulcer disease.  
In November 1998, the veteran submitted a substantive appeal 
from the denial of service connection for bilateral carpal 
tunnel syndrome, left femoral/thigh shell fragment wound 
residuals, a left shoulder disability, a lumbar spine 
disability, chronic scoliosis of the back, a left ankle 
disability, a bilateral heel disability, gastroesophageal 
reflux disease with a hiatal hernia, and left gynecomastia 
and increased evaluations for left ulnar fracture residuals, 
left ulnar neuropathy, right tibial fracture residuals 
including right ankle tendonitis and degenerative joint 
disease, right tibial fracture residuals to include right 
knee degenerative joint disease, and peptic ulcer disease.  

In February 2000, the Board determined that the veteran had 
submitted well-grounded claims of entitlement to service 
connection for bilateral carpal tunnel syndrome and left 
femoral/thigh shell fragment wound residuals; determined that 
the veteran had not submitted well-grounded claims of 
entitlement to service connection for a right shoulder 
disability to include dislocation residuals and 
acromioclavicular degenerative joint disease, a chronic left 
shoulder disability to include acromioclavicular degenerative 
joint disease, a right elbow disability to include 
degenerative joint disease, a left knee disability to include 
degenerative joint disease, and chronic concussion residuals; 
denied the claims; and remanded the issues of the veteran's 
entitlement to service connection for bilateral carpal tunnel 
syndrome, left femoral/thigh shell fragment wound residuals, 
a left ankle disability to include degenerative joint 
disease, a chronic lumbar spine disability to include 
degenerative joint disease, chronic scoliosis of the back, a 
bilateral heel disorder to include heel spurs, 
gastroesophageal reflux disease with a hiatal hernia, and 
left gynecomastia and the evaluations for PTSD, left (minor) 
cortical ulnar fracture residuals, left (minor) ulnar 
neuropathy, right tibial fracture residuals including right 
ankle tendonitis and degenerative joint disease, right 
(major) arm shell fragment wound residuals, left (minor) arm 
shell fragment wound residuals, right leg shell fragment 
wound residuals, left leg shell fragment wound residuals, 
abdominal shell fragment wound residuals including 
perforations of the stomach, the small intestine, and the 
liver, right tibial fracture residuals including right knee 
degenerative joint disease, and peptic ulcer disease to the 
RO for additional action.  

In June 2000, the RO granted service connection for left 
femoral/thigh shell fragment wound residuals; assigned a 
noncompensable evaluation for that disability; and 
recharacterized the veteran's shell fragment wound residuals 
of the arms and the legs as right (major) arm shell fragment 
wound residuals evaluated as noncompensable, left (minor) arm 
shell fragment wound residuals evaluated as noncompensable, 
right leg shell fragment wound residuals evaluated as 
noncompensable, and left leg shell fragment wound residuals 
evaluated as noncompensable.  In July 2000, the veteran 
submitted a notice of disagreement with the noncompensable 
evaluation assigned for his left femoral/thigh shell fragment 
wound residuals.  The veteran has been represented throughout 
this appeal by the Veterans of Foreign Wars of the United 
States.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected PTSD, 
left (minor) ulnar neuropathy, right tibial fracture 
residuals, left (minor) cortical ulnar fracture residuals, 
right (major) arm, left (minor) arm, right leg, left leg, and 
abdominal shell fragment wound residuals, and peptic ulcer 
disease.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issues as evaluation of the service-connected 
disorder.  The veteran is not prejudiced by such action.  The 
Board has not dismissed any issue and the law and regulations 
governing the evaluation of disabilities is the same 
regardless of how the issue is styled.  

The Board observes that its February 2000 decision determined 
that the veteran had not submitted well-grounded claims of 
entitlement to service connection for a right shoulder 
disability to include dislocation residuals and 
acromioclavicular degenerative joint disease, a chronic left 
shoulder disability to include acromioclavicular degenerative 
joint disease; a right elbow disorder to include degenerative 
joint disease, a left knee disorder to include degenerative 
joint disease, and chronic concussion residuals and denied 
the claims.  In November 2000, the statutes applicable to the 
adjudication of claims for Department of Veterans Affairs 
(VA) disability compensation were amended to remove the 
requirement of the submission of a well-grounded claim.  The 
amended statutes provide that where a claim for benefits was 
denied or dismissed as not well-grounded under the provisions 
of 38 U.S.C.A. § 5107(a) (West 1991) and the claim became 
final during the period beginning on July 14, 1999, and 
ending on November 9, 2000, the Secretary of the VA shall, 
upon the request of the claimant or on the Secretary's own 
motion, order the claim readjudicated as if the denial or 
dismissal had not been made if the request for readjudication 
is filed by the claimant or a motion is made by the Secretary 
not later than November 9, 2002.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  Therefore, the issues of the veteran's 
entitlement to service connection for a right shoulder 
disorder, a chronic left shoulder disorder, a right elbow 
disorder, a left knee disorder, and chronic concussion 
residuals are referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's PTSD has been shown to be productive of no more 
than occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  

CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Historical Review

The veteran's service medical records note that he sustained 
multiple shell fragment wound residuals during combat in the 
Republic of Vietnam.  His service personnel records state 
that he was awarded the Purple Heart.  The report of a May 
1997 VA examination for compensation purposes indicates that 
he was diagnosed with PTSD and found to exhibit a Global 
Assessment of Functioning (GAF) score of 59.  In August 1997, 
the RO granted service connection for PTSD and assigned a 30 
percent evaluation for that disability.  


II.  Increased Disability Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  A 30 percent 
disability evaluation is warranted for PTSD which is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
the individual is generally functioning satisfactorily with 
routine behavior and normal self-care and conversation) due 
to symptoms such as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).  

A March 1997 written statement from [redacted] conveys 
that he had observed the veteran on nine occasions over a six 
month period.  During those meetings, the veteran exhibited 
explosive anger; a lack of concentration; uncontrolled 
weeping; and distrust toward everyone.  The veteran's mother 
had related to him that the veteran exhibited constant anger 
and lack of self-control; was very difficult to manage; and 
repeatedly mentioned that he would kill himself.  The 
veteran's mother feared the veteran.  Mr. [redacted] stated that 
he had been called to help the veteran's counselor of record 
to defuse the veteran's anger on two occasions.  

At the May 1997 VA examination for compensation purposes, the 
veteran complained of frequent Vietnam War-related nightmares 
and intrusive thoughts; temper problems; anxiety related to 
Vietnamese people and foreigners in general; hypervigilance; 
a startle reaction; poor sleep; and suicidal ideation without 
intent or plan.  He reported that he had recently started a 
job as a bus driver.  He had no friends and desired none.  
Prior to the examination, the veteran became very agitated 
when he was informed that he had been scheduled for a 
psychiatric rather than physical evaluation.  The VA examiner 
requested that another VA employee come into the room due to 
the veteran's somewhat threatening demeanor.  On examination, 
the veteran was extremely irritable and angry, agitated, 
extremely histrionic, somewhat sarcastic, and tearful.  On 
examination, the veteran exhibited coherent, logical, and 
goal-directed speech; intact attention, concentration, and 
memory; and no psychotic symptoms or paranoia.  The VA 
examiner commented that the veteran was somewhat socially 
isolated, but had a meaningful relationship with his family 
and was able to work as a corrections officer until he moved 
to Florida to help his mother.  A GAF score of 59 was 
advanced.  

At a March 1998 VA examination for compensation purposes, the 
veteran complained of a slight worsening of his PTSD 
symptomatology.  He reported that he had Vietnam War-related 
flashbacks; dense diaphoresis upon awaking; emotional 
numbing; and a "nothing matters" attitude.  He awoke at 
night screaming.  The veteran stated that while he had been 
terminated from his previous employment after he experienced 
a flashback at work, he had been employed as a Mystery 
Funhouse worker for the preceding three months.  He had 
elected not to seek psychiatric follow up treatment.  The 
veteran denied any current suicidal or homicidal ideation.  
On examination, the veteran exhibited a full range affect; a 
congruent mood; normal and goal-directed speech; cohesive 
thought form; thought content without any psychotic, manic, 
or obsessive features; an intact memory; and good 
concentration.  The veteran was diagnosed with mild PTSD.  
The VA examiner commented that the veteran's mild PTSD 
symptomatology caused significant subjective distress without 
a major impact on either his employability or social 
functioning.  A GAF score of 66 was advanced.  

In his September 1998 Appeal to the Board (VA Form 9), the 
veteran advanced that the May 1997 VA examination for 
compensation purposes was inadequate for rating purposes and 
disagreed with the examination findings.  The veteran stated 
that he experienced constant flashbacks; had been fired from 
a previous job; liked to spend time alone; and avoided other 
individuals at all cost.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  While the 
veteran's PTSD has been shown to be productive of significant 
social and occupational impairment, the most recent clinical 
findings of record reflect that his service-connected 
symptomatology did not have a major impact on his 
employability and social functioning.  He stated that he did 
not receive any psychiatric treatment.  Although he reported 
that he had been terminated from a job due to his PTSD 
symptomatology, the veteran acknowledged that he was able to 
obtain additional employment soon thereafter.  At the May 
1997 VA examination for compensation purposes, the veteran 
reported that he had been employed for three months.  The 
veteran was also noted to have a good relationship with his 
family.  

VA examiners advanced GAF scores of 59 and 66 at the May 1997 
and March 1998 VA examination for compensation purposes, 
respectively.  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
A score of between 55 and 60 rating indicates moderate 
difficulty in social, occupational, or school functioning.  A 
score of between 61 and 70 reflected some difficulty in 
social, occupational, or school functioning.  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  

In light of the preceding authorities and given the absence 
of objective clinical findings indicative of a flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks occurring more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; and disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work 
and social relationships, the Board concludes that the 
current 30 percent evaluation adequately reflects the 
disability picture associated with the veteran's PTSD.  


ORDER

An evaluation in excess of 30 percent for the veteran's PTSD 
is denied.  


REMAND

Initially, the Board observes that the RO denied the 
veteran's claims of entitlement to service connection for a 
left ankle disability to include degenerative joint disease, 
a chronic lumbar spine disability to include degenerative 
joint disease, a bilateral heel disorder to include heel 
spurs, gastroesophageal reflux disease with a hiatal hernia, 
and left gynecomastia upon its determination that the veteran 
had not submitted well-grounded claims.  The statutes 
governing the adjudication of claims for VA benefits have 
recently been amended so as to remove the requirement of the 
submission of a well-grounded claim.  The amended statutes 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the veteran and his 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate his claim.  The VA shall make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claims.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103, 
5103A, 5107).  The veteran's claims for service connection 
have not been considered under the amended statutes.  
Therefore, the claims must be returned to the RO.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The Board observes that its February 2000 remand instructions 
directed that the RO should request that: a search be made of 
the records of the Fort Shaffer, Hawaii, Army medical 
facility for any documentation pertaining to treatment of the 
veteran; the veteran should be afforded a VA examination for 
compensation purposes which was sufficiently broad to 
accurately determine the current nature and severity of his 
right arm, left arm, right leg, left leg including the left 
femur/thigh, and abdominal shell fragment wound residuals and 
upper extremity neurological disabilities; the VA examiner or 
examiners were to identify all muscle groups affected by the 
veteran's shell fragment wound residuals, advance an opinion 
as to the etiology of all identified upper extremity 
neurological disabilities, and expressly stated whether the 
veteran has bilateral carpal tunnel syndrome; and the RO was 
to readjudicate the veteran's claims of entitlement to 
service connection for bilateral carpal tunnel syndrome, a 
left ankle disability to include degenerative joint disease, 
a lumbar spine disability to include degenerative joint 
disease, chronic scoliosis of the back, a bilateral heel 
disorder to include heel spurs, gastroesophageal reflux 
disease with a hiatal hernia, and left gynecomastia and the 
evaluations for the veteran's left (minor) cortical ulnar 
fracture residuals, left (minor) ulnar neuropathy, right 
tibial fracture residuals including right ankle tendonitis 
and degenerative joint disease, right (major) arm shell 
fragment wound residuals, left (minor) arm shell fragment 
wound residuals, right leg shell fragment wound residuals, 
left leg shell fragment wound residuals, abdominal shell 
fragment wound residuals including perforations of the 
stomach, the small intestine, and the liver, right tibial 
fracture residuals including right knee degenerative joint 
disease, and peptic ulcer disease with express consideration 
of the applicability of 38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. §§ 4.10, 4.14, 4.40, 4.45, 4.55, 4.56, 4.59 and the 
Court's holdings in Ferraro v. Derwinski, 1 Vet. App. 326, 
330 (1991) and DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
March 2000, the RO requested that the records of Fort 
Shaffer, Hawaii, Army medical facility be search for any 
documentation pertaining to treatment of the veteran.  A June 
2000 supplement statement of the case issued to the veteran 
and his accredited representative indicates that no reply was 
received from Fort Shaffer, Hawaii, Army medical facility.  
An additional attempt should be made to obtain these records.  

The reports of the February and March 2000 VA examination for 
compensation purposes fail to both identify the specific 
muscle groups affected by the veteran's multiple shell 
fragment wound residuals and to advance an opinion as to the 
etiology of the veteran's bilateral carpal tunnel syndrome.  
Given the absence of the requested clinical findings, it is 
not possible to adequately evaluated the veteran's multiple 
upper and lower shell fragment wound residuals, fracture 
residuals, and neurological disabilities.  

In reviewing the June 2000 supplement statement of the case, 
the Board observes that the RO readjudicated the veteran's 
claims of entitlement to service connection and the 
evaluations of his service-connected disabilities without 
express consideration of the applicability of 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. §§ 4.10, 4.14, 4.40, 4.45, 
4.55, 4.56, 4.59 (2000) and the Court's holdings in Ferraro 
v. Derwinski, 1 Vet. App. 326, 330 (1991) and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Court has held that the 
RO's compliance with the Board's remand instructions is 
neither optional nor discretionary.  Stegall v. West, 11 Vet. 
App. 268 (1998); Smith v. Gober, No. 99-1471 (U.S. Vet. App. 
Dec. 4, 2000).  
A February 1999 VA treatment record states that the veteran 
complained of "increased stomach problems" and was 
apparently scheduled for an upper gastrointestinal series.  
Clinical documentation of the study is not of record.  In 
reviewing a similar factual scenario, the Court has held that 
the VA should obtain all relevant VA treatment records which 
could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In July 2000, the veteran submitted a notice of disagreement 
with the portion of the June 2000 rating decision which 
assigned a noncompensable evaluation for his left 
femoral/thigh shell fragment wound residuals.  The RO did not 
subsequently issue a statement of the case or supplement 
statement of the case to the veteran and his accredited 
representative which addressed that issue.  The Court has 
directed that where an appellant has submitted a timely 
notice of disagreement with an adverse decision and the RO 
has not subsequently issued a statement of the case 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should again request that a 
search be made of the records of the Fort 
Shaffer, Hawaii, Army medical facility 
for any documentation pertaining to 
treatment of the veteran.  If no such 
documentation is found, the Army medical 
facility should be requested to provide a 
written statement reflecting that fact.  
All material produced by the requested 
search should be incorporated into the 
record.  

2.  The RO should request that copies of 
all VA clinical documentation pertaining 
to treatment of the veteran after 
December 1998, including that provided at 
the Orlando, Florida, VA Medical Center, 
be forwarded for incorporation into the 
record.  

3.  The RO should then schedule the 
veteran for a VA examination which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his upper extremity, lower extremity, 
and abdominal shell fragment wound 
residuals and upper extremity 
neurological disabilities.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner or examiners should identify 
all muscle groups affected by the 
veteran's shell fragment wound residuals; 
the limitation of activity imposed by his 
shell fragment wound residuals; and any 
associated pain with a full description 
of the effect of the disabilities upon 
his ordinary and vocational activities.  
Any muscle injury, no matter how slight, 
must be identified.  The path of each 
wound must be described.  The examiner or 
examiners should grade strength of the 
affected muscle groups.  The physician or 
physicians should advance an opinion as 
to the etiology of all identified upper 
extremity neurological disabilities and 
the relationship, if any, between, the 
disabilities and the veteran's period of 
active service and/or his 
service-connected disabilities.  The 
claims file, including a copy of this 
REMAND, should be made available to the 
examiner or examiners.  The examination 
report should reflect that such a review 
was conducted.  

4.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (2000), when the 
veteran without good cause fails to 
report for examination, his original 
claims for compensation benefits will be 
decided upon the evidence of record.  
However, the Secretary of the VA must 
show a lack of good cause for failing to 
report.  Further, the VA has a duty to 
fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference was 
made to the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, paragraph 
28.09(b) (3).  The RO must comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.  

5.  The RO must then review the claims 
file and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ 
(2000) are completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the VA, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
should be considered.  

6.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for bilateral carpal 
tunnel syndrome, a left ankle disability 
to include degenerative joint disease, a 
lumbar spine disability to include 
degenerative joint disease, chronic 
scoliosis of the back, a bilateral heel 
disorder to include heel spurs, 
gastroesophageal reflux disease with a 
hiatal hernia, and left gynecomastia and 
the evaluations for left (minor) cortical 
ulnar fracture residuals, left (minor) 
ulnar neuropathy, right tibial fracture 
residuals including right ankle 
tendonitis and degenerative joint 
disease, right (major) arm shell fragment 
wound residuals, left (minor) arm shell 
fragment wound residuals, right leg shell 
fragment wound residuals, left leg shell 
fragment wound residuals, abdominal shell 
fragment wound residuals including 
perforations of the stomach, the small 
intestine, and the liver, right tibial 
fracture residuals including right knee 
degenerative joint disease, and peptic 
ulcer disease with express consideration 
of the applicability of 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. §§ 4.10, 
4.14, 4.40, 4.45, 4.55, 4.56, 4.59 (2000) 
and the Court's holdings in Ferraro v. 
Derwinski, 1 Vet. App. 326, 330 (1991) 
and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

7.  The RO should then provide the 
veteran and his accredited representative 
with a supplemental statement of the case 
which addresses the evaluation of the 
veteran's left femoral/thigh shell 
fragment wound residuals.  The veteran 
and his accredited representative are 
informed that if there is an intent to 
appeal, there is an obligation to file an 
adequate and timely substantive appeal.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn from it regarding the final 
disposition of the veteran's claims.  



		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

